               Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 1 of 8




 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   Craig L. Schechter (SBN 308968)
     SALTZMAN & JOHNSON LAW CORPORATION
 3
     1141 Harbor Parkway, Suite 100
 4   Alameda, CA 94502
     Telephone: (510) 906-4710
 5   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 6   Email: cschechter@sjlawcorp.com
 7
     Attorneys for Plaintiffs, Operating Engineers’
 8   Health And Welfare Trust Fund for Northern California, et al.

 9                                  UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
13   MURRAY, Trustees;

14   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;
16   PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20   TRAINING FUND; DAN REDING and JAMES E.
21   MURRAY, Trustees;

22   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees; and
24

25   OPERATING ENGINEERS LOCAL 3 HEAVY
     AND HIGHWAY TRUST FUND;
26
     NORTHERN NEVADA OPERATING
27   ENGINEERS’ HEALTH AND WELFARE TRUST
     FUND; STEVE INGERSOLL AND CRAIG
28
     MADOLE, Trustees;

                                                        1
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                 Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 2 of 8




 1   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE,
 2   AND JOURNEYMAN AFFIRMATIVE ACTION
     TRAINING FUND FOR NORTHERN NEVADA;
 3
     STEVE INGERSOLL AND CRAIG MADOLE,
 4   Trustees;

 5                  Plaintiffs,
            v.
 6

 7   AXIS CRANE, LLC, an Oregon Corporation;
 8   TRAVIS L. WILT, an individual,

 9                  Defendants.

10

11                                                    Parties

12          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California

13   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the

14   Pension Trust Fund for Operating Engineers, the Rehabilitation Plan, and the Operating Engineers

15   Annuity Plan) (“Pension Plan”); Pensioned Operating Engineers’ Health and Welfare Trust Fund

16   (“Pensioned Health Fund); Operating Engineers and Participating Employers Pre-apprentice, Apprentice

17   and Journeymen Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the

18   Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”)

19   (collectively referred to hereinafter as the “Trust Funds”), are employee benefit plans as defined in the

20   Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3). Dan Reding

21   and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund, Pension

22   Fund, Pensioned Health Fund, and Affirmative Action Training Fund, and have authority to act on

23   behalf of all Trustees of those Funds. Dan Reding and James E. Murray are Co-Chairmen of the Joint

24   Boards of Trustees of the Vacation Fund and have authority to act on behalf of all Trustees of the

25   Vacation Fund. Steve Ingersoll and Craig Madole are Co-Chairmen of the Northern Nevada Operating

26   Engineers’ Health and Welfare Trust Fund (“Nevada Health Fund”) and the Operating Engineers and

27   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund

28   for Northern Nevada (“Nevada Affirmative Action Training Fund”), and have authority to act on behalf

                                                        2
     COMPLAINT
     Case No.
                                                                P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                   Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 3 of 8




 1   of all Trustees of those Funds. The Trust Funds and their fiduciaries are together referred to herein as

 2   “ERISA Plaintiffs” or “Plaintiffs.”

 3            2.      The Operating Engineers Local 3 Heavy and Highway Trust Fund is a Trust established

 4   under the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).

 5            3.      Axis Crane, LLC, (“Axis”) an Oregon Corporation, and Travis L. Wilt, an individual, are

 6   employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

 7                                                   Jurisdiction

 8            4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 9   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

10   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

11   such violations, and seek all other appropriate relief under ERISA.

12            5.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

13   185, in that Plaintiffs seek to enforce the terms and conditions of valid Bargaining Agreements.

14            6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

15   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

16   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

17   herein, each of which has a substantial ground in federal jurisdiction.

18                                                      Venue
19            7.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

20   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

21   discretion, in the district where the plan is administered, where the breach took place, or where a

22   defendant resides or may be found, and process may be served in any other district where a defendant

23   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

24   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

25   Court.

26            8.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

27   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business
28   in this district, its duly authorized officers or agents are engaged in representing employee members in

                                                           3
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                   Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 4 of 8




 1   this district, and the claims arise in this district.

 2                                                Intradistrict Assignment

 3            9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

 4   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

 5   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

 6   fulfill their statutory and contractual obligations to Plaintiffs.

 7                                             Bargaining Agreements

 8            10.     Defendant Travis L. Wilt, on behalf of Defendant Axis, entered into the Independent

 9   Northern California Construction Agreement (the “Independent Agreement”) with Operating Engineers

10   Local Union No. 3 of the International Union of Operating Engineers, AFL-CIO (“Union”), a labor

11   organization as defined in § 2(5) of the NLRA, 29 U.S.C. § 152(5), which incorporates the Master

12   Agreement (“Master Agreement”) between the Union and the United Contractors, Associated General

13   Contractors of California, Inc., Industrial Contractors UMIC, Inc., and Northern Alliance of Engineering

14   Contractors. Under the Independent Agreement, Defendant Travis L. Wilt personally guaranteed all

15   amounts claimed herein. Defendant Axis also entered into the Nevada Truck Crane Rental Agreement

16   (“Crane Rental Agreement”) with the Union. The Master Agreement and Crane Rental Agreement

17   (collectively, “Bargaining Agreements”) incorporate the terms of the Trust Agreements establishing the

18   Trust Funds (“Trust Agreements”), require Defendants to provide employer contributions to Plaintiffs’

19   Trust Funds, to the Union for union dues, and to the other plans more fully described in the Bargaining

20   Agreements. ERISA Plaintiffs are third-party beneficiaries of the Bargaining Agreements.

21            11.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

22   therein, Defendants are required to pay certain contributions to the Construction Industry Force

23   Account; Operating Engineers Contract Administration; Job Placement Center and Operating Engineers

24   Market Preservation Trust Fund; Industry Promotion Fund – California, Operating Engineers Industry

25   Stabilization Trust Fund; and          California Alliance for Jobs, and Nevada Construction Industry

26   Promotion Bureau (together referred to herein as “Bargained Plans”). Plaintiffs’ Boards of Trustees are

27   assigned under the Bargaining Agreements to receive and administer monies due to these Bargained
28   Plans.

                                                             4
     COMPLAINT
     Case No.
                                                                    P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 5 of 8




 1          12.     Under the Bargaining and Trust Agreements, which are incorporated into the Bargaining

 2   Agreements and made binding on Defendants, Defendants are required to regularly pay to ERISA

 3   Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

 4   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

 5   (15th) day of the month following the month in which hours were worked, and are considered

 6   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 7   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 8   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 9   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

10   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

11   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

12   which payment was due, until paid in full.

13          13.     The Bargaining and Trust Agreements further require Defendants to maintain time

14   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

15   Defendants as is necessary to determine whether Defendants have made full payment of all sums owed

16   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

17   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

18   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

19   Trust Agreements.

20                                                Factual Allegations

21          14.     Defendants have failed and refused to pay amounts due to Plaintiffs as a result of an audit

22   of Defendant’s payroll records for the period from January 1, 2014 through December 31, 2017.

23   Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid

24   contributions for this period.

25          15.     Defendants have failed to report and pay contributions for hours worked by their Nevada

26   employees during the months of June 2017, December 2017, and the period from April 2019 through

27   November 2019 pursuant to the terms of their Crane Rental Agreement, and failed to report and pay
28   contributions for hours worked by their California employees during the month of December 2017 and

                                                          5
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                 Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 6 of 8




 1   the period from April 2019 through November 2019 pursuant to the terms of their Independent

 2   Agreement. Liquidated damages and interest are owed to Plaintiffs for the unpaid and late-paid

 3   contributions for the above-referenced months.

 4             16.    Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

 5   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

 6   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

 7   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

 8   are any additional amounts due from Defendants.

 9
                                          FIRST CAUSE OF ACTION
10                   For Payment of Delinquent Contributions, Interest, Liquidated Damages,
                            Audit Fees, Attorneys’ Fees and Costs Against Defendants
11

12             17.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
13             18.    Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
14   and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining and Trust
15   Agreements. Defendants also have a contractual duty under the Bargaining and Trust Agreements to
16   permit an audit of their records to determine whether they are making full and prompt payment of all
17   sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts found due as a result of
18   an audit, including audit fees.
19             19.    In addition, Defendants have a statutory duty to timely make the required payments to
20   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
21             20.    By failing to make the required payments to Plaintiffs, Defendants breached the
22   Bargaining and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA §
23   301(a).
24             21.    Defendants’ failure and refusal to pay the required contributions was at all times, and still
25   is, willful. Defendants continue to breach the Bargaining and Trust Agreements by failing to pay all
26   amounts owed as alleged. Said refusal is unjustified and done with knowledge and intent.
27             22.    ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
28   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

                                                            6
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                   Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 7 of 8




 1   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 2   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to

 3   refuse to perform as required thereunder.

 4           23.      This Court is authorized to issue injunctive relief based on the traditional standard. As set

 5   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 6   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 7   hardships and advancement of public interest favor ERISA Plaintiffs.

 8           24.      This Complaint does not in any manner relate to statutory withdrawal liability that may or

 9   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

10   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

11   Agreements, and the law.

12                                                       Prayer

13           WHEREFORE, Plaintiffs pray as follows:

14           1.       For a judgment against Defendants as follows:

15                    (a)    Any unpaid contributions, due at time of Judgment, including those specified

16   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

17   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

18   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
19                    (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

20   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

21   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

22                    (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

23   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

24   1132(g)(2)(B).

25           2.       Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

26   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

27   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all
28   Plaintiffs.

                                                            7
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
                 Case 3:20-cv-00678-JSC Document 1 Filed 01/30/20 Page 8 of 8




 1          3.      For an order,

 2                  (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

 3   terms of the Bargaining Agreements and the Trust Agreements;

 4                  (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

 5   and,

 6                  (c)    enjoining Defendants from disposing of any assets until said terms have been

 7   complied with, and from continuation or operation of Defendants’ business until said terms have been

 8   complied with.

 9          4.      That the Court retain jurisdiction of this case pending compliance with its orders.

10          5.      For such other and further relief as the Court may deem just and proper.

11   DATED: January 30, 2020                            SALTZMAN & JOHNSON LAW CORPORATION

12
                                                  By:                                          /S/
13                                                      Michele R. Stafford
                                                        Attorneys for Plaintiffs, Operating Engineers’
14                                                      Health And Welfare Trust Fund for Northern
                                                        California, et al.
15

16

17

18
19

20

21

22

23

24

25

26

27
28

                                                         8
     COMPLAINT
     Case No.
                                                                P:\CLIENTS\OE3CL\Axis Crane\Pleadings\Complaint\Axis Crane - Complaint 013020.docx
